Memorandum: This proceeding must be held to be brought under the provisions of subdivision 1 of section 330 of the Election Law, as made applicable by section 144 of the Alcoholic Beverage Control Law. It was not brought within fourteen days after the last date for filing the local option petition and should therefore be dismissed. (Matter of Thompson v. Valentine, 297 N. Y. 105; Matter of Bentley v. Simmons, 251 App. Div. 773.) Even though the proceeding had been brought within the time required by the statute, we agree with the Special Term that the objections raised by the petitioner are unsubstantial technicalities that ought not to deprive the electors of the town of Howard of the right to vote upon the local option question. All concur. Motion for leave to appeal to the Court of Appeals denied. (Appeal from an order denying petitioner’s application and dismissing the proceeding.) Present — Taylor, P. J., MeCum, Kimball, Piper and Wheeler, JJ.